McGirk, Judge,
delivered the opinion of the court.
This case was before this court at the last June term-of this court. An opinion was-then delivered at large. The same facts then before the court are now presented by way of special verdiet. We have again examined the statute with regard to this matter, and we cannot see the-law otherwise than as seen before. The judgment of the circuit court is reversed with costs; and this court, proceeding to give such judgment as the court below should have given, do direct that judgment be rendered for Rus--sell.